Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (US 2016/0122484 A1) in view of Gallucci (US 4,654,401 A).
With regards to claim 1, Topolkaraev discloses a porous thermoplastic film which is impermeable to liquid water but permeable to water vapor (i.e., a breathable and waterproof  membrane) formed by stretching a polyolefin material which comprises a polypropylene matrix formed from multiple polymers such as polypropylene polymers (i.e., implies at least two polypropylenes, and hence, a first polypropylene resin and a second polypropylene resin) in a continuous phase (i.e., the first and second polypropylene resins are mixed and in a continuous phase) and a nanoinclusion additive in the form of a nanoclay (i.e., inorganic particles) in a heterogenous phase (i.e., dispersed phase) (Topolkaraev: para. [0010]-[0012], [0015]-[0016], [0025], [0037]-[0039], and [0067]-[0068]). The nanoinclusion additive (i.e., the nanoclay) is present in an amount ranging from about 0.05 wt. % to about 20 wt. %, which overlaps the claimed range and 1 wt. % to 10 wt. % of inorganic particles (Topolkaraev: para. [0037]). Topolkaraev further discloses an overall density for the film of about 0.90 g/cm3 or less, which overlaps the claimed range of 0.6 g/cm3 to 0.8 g/cm3 (Topolkaraev: para. [0011]). The film of Topolkaraev includes pores having a pore diameter of 800 nanometers or less, which overlaps the claimed range of smaller than 500 nm (Topolkaraev: para. [0011]). The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
Although Topolkaraev discloses a variety of polypropylene materials, including those which are not homopolymers (i.e., polypropylenes which are chemically modified), Topolkaraev does not specifically disclose a modified polypropylene resin having a hydroxyl group. Furthermore, although Topolkaraev discloses first and second polypropylene resins, Topolkaraev does not expressly disclose 60 wt% to 80wt% of the first polypropylene resin and 15 wt% to 30 wt% of the second polypropylene resin.
Gallucci is directed to hydroxyl group graft modified polyolefins, wherein the polyolefin is a polypropylene (i.e., a chemically modified polypropylenes having hydroxyl groups) (Gallucci: col. 1, lines 14-23; col. 2, lines 35-39). Gallucci teaches that modifying a polyolefin via grafting is “well known in the art” for the purpose of providing “physical compatibility or miscibility” (Gallucci: col. 1, lines 14-23 and 49-56). Topolkaraev and Gallucci are analogous art in that they are related to the same field of endeavor of modifying polypropylenes for improved miscibility. A person of ordinary skill in the art would have found it obvious to have selected the hydroxyl group graft modified polypropylene of Gallucci for the second polypropylene resin of Topolkaraev in order to provide improved physical compatibility or miscibility between the various additional components present in the composition of Topolkaraev (Gallucci: col. 1, lines 14-23 and 49-56; col. 2, lines 35-39). Regarding the claimed weight percentages of the first and second polypropylene resins, Gallucci teaches that blending a hydroxyl group graft modified polyolefin with other materials is well-known in the art, with each graft modifier as providing a specific site where the polyolefin is able to bond with another material (Gallucci: col. 1, lines 14-23 and 49-56; col. 2, lines 35-39). In other words, the procedure for determining the amount of grafted polyolefin is known, and that the amount of grafted polyolefin affects the miscibility or compatibility of the materials in the composition. Therefore, a person of ordinary skill would have found it obvious to have optimized the amounts of the first and second polypropylene resins, based on the need for miscibility or compatibility.
With regards to claim 2, the polypropylene matrix (i.e., first polypropylene) is a polypropylene homopolymer, which optionally includes less than about 10 wt. % of other monomers such as butene (i.e., the polypropylene homopolymer is the main component) (Topolkaraev: para. [0016]-[0017]).
With regards to claim 3, Topolkaraev discloses a thickness of about 5 micrometers to about 1000 micrometers, which overlaps the claimed range of from 15 microns to 50 microns (Topolkaraev: para. [0081]). Topolkaraev further discloses a hydrohead value (i.e., hydrostatic pressure resistance) of about 50 cm or more (i.e., 5000 mm water or more), which overlaps the claimed range of 10000 mm water to 20000 mm water (Topolkaraev: para. [0012]).  The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 4, Topolkaraev discloses a nanoinclusion additive size (i.e., inorganic particle size) of about 1 nm to about 1000 nm (i.e., 0.001 microns to 1 micron), which overlaps the claimed range of 0.05 microns to 2 microns (Topolkaraev: para. [0021]). The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 6, Topolkaraev discloses a porous thermoplastic film which is impermeable to liquid water but permeable to water vapor (i.e., a breathable and waterproof  membrane) formed by stretching a polyolefin material which comprises a polypropylene matrix formed from multiple polymers such as polypropylene polymers (i.e., implies at least two polypropylenes, and hence, a first polypropylene resin and a second polypropylene resin) in a continuous phase (i.e., the first and second polypropylene resins are mixed and in a continuous phase), and a second nanoinclusion additive in the form of a nanoclay (i.e., inorganic particles) (Topolkaraev: para. [0010]-[0012], [0015]-[0016], [0025], [0037]-[0039], and [0067]-[0068]). The nanoinclusion additive (i.e., the nanoclay) is present in an amount ranging from about 0.05 wt. % to about 20 wt. %, which overlaps the claimed range and 1 wt. % to 10 wt. % of inorganic particles (Topolkaraev: para. [0037]). Topolkaraev further discloses an overall density for the film of about 0.90 g/cm3 or less, which overlaps the claimed range of 0.6 g/cm3 to 0.8 g/cm3 (Topolkaraev: para. [0011]). The film of Topolkaraev includes pores having a pore diameter of 800 nanometers or less, which overlaps the claimed range of smaller than 500 nm (Topolkaraev: para. [0011]). Topolkaraev further discloses its film as formed from three separate layers of the same composition, which leads to overlapping compositional ranges for each of the claimed first surface layer, middle layer, and second middle layer (such that the middle layer is between the first and second surface layers) (Topolkaraev: para. [0070]). The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
Although Topolkaraev discloses a variety of polypropylene materials, including those which are not homopolymers (i.e., polypropylenes which are chemically modified), Topolkaraev does not specifically disclose a modified polypropylene resin having a hydroxyl group present in each of its three layers. Furthermore, although Topolkaraev discloses first and second polypropylene resins, Topolkaraev does not expressly disclose 60 wt% to 80wt% of the first polypropylene resin and 15 wt% to 30 wt% of the second polypropylene resin.
Gallucci is directed to hydroxyl group graft modified polyolefins, wherein the polyolefin is a polypropylene (i.e., a chemically modified polypropylenes having hydroxyl groups) (Gallucci: col. 1, lines 14-23; col. 2, lines 35-39). Gallucci teaches that modifying a polyolefin via grafting is “well known in the art” for the purpose of providing “physical compatibility or miscibility” (Gallucci: col. 1, lines 14-23 and 49-56). Topolkaraev and Gallucci are analogous art in that they are related to the same field of endeavor of modifying polypropylenes for improved miscibility. A person of ordinary skill in the art would have found it obvious to have selected the hydroxyl group graft modified polypropylene of Gallucci for the second polypropylene resin of Topolkaraev in order to provide improved physical compatibility or miscibility between the various additional components present in the composition of Topolkaraev (Gallucci: col. 1, lines 14-23 and 49-56; col. 2, lines 35-39). Regarding the claimed weight percentages of the first and second polypropylene resins, Gallucci teaches that blending a hydroxyl group graft modified polyolefin with other materials is well-known in the art, with each graft modifier as providing a specific site where the polyolefin is able to bond with another material (Gallucci: col. 1, lines 14-23 and 49-56; col. 2, lines 35-39). In other words, the procedure for determining the amount of grafted polyolefin is known, and that the amount of grafted polyolefin affects the miscibility or compatibility of the materials in the composition. Therefore, a person of ordinary skill would have found it obvious to have optimized the amounts of the first and second polypropylene resins in each of the present layers, based on the need for miscibility or compatibility.
With regards to claims 7-8, the film of Topolkaraev is disclosed as laminated to a nonwoven fabric comprising polyolefin fibers (i.e., fiber cloth, where the material of the fiber cloth is a polyolefin) (Topolkaraev: para. [0072]-[0075]) 

Response to Arguments
Applicant’s arguments filed June 21st, 2022, with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Claim 1 establishes the difference between the first and second polypropylenes, claim 2 is amended to include “optionally”, and claim 4 is amended to include the phrase “inorganic particle”. Therefore, the claims are no longer indefinite, and the rejection under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 over Topolkaraev have been fully considered and are persuasive. Though Topolkaraev notes the inclusion of multiple polymers in a continuous matrix, Topolkaraev does not disclose a claimed second polypropylene resin including a hydroxyl group. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gallucci.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783